Citation Nr: 0120082	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  96-41 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1992 rating decision by the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO), which 
denied service connection for PTSD.


REMAND

In July 1996, the veteran appeared at a hearing before a 
traveling member of the Board in Phoenix, Arizona.  In July 
1997, the Board issued a remand for further development by 
the RO.  

Pursuant to 38 C.F.R. § 20.707, the law requires that the 
Board Member who conducts a hearing must participate in the 
decision on appeal.  In July 2001, the Board informed the 
veteran that the Board Member who had conducted the July 1996 
hearing was no longer employed by the Board.  See 38 C.F.R. 
§ 20.700. The Board further informed him that he had the 
right to another hearing.  The veteran advised the Board by 
letter dated July 2001 that he wanted another Travel Board 
hearing.  Consequently, this case must be remanded to 
schedule a Travel Board hearing before a Board Member at the 
RO.

Accordingly, to ensure to full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1. The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. § 5103A (West Supp. 2001).  
In particular, the RO should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act, as 
codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West. Supp. 2001) are 
satisfied.

2.  The RO should schedule a Travel 
Board hearing before a Board Member.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




